                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     ZINA-CHANEL IVY,
9
                   Plaintiff,
10                                                     Case No. 2:19-cv-01046-RAJ
            v.
11                                                     ORDER DENYING PLAINTIFF’S
     WELLS FARGO BANK, N.A.,                           OBJECTIONS AND ADOPTING
12                                                     REPORT AND
                   Defendant.                          RECOMMENDATION
13
14
15          The Court has reviewed Plaintiff Zina-Chanel Ivy’s Complaint (Dkt. # 1-1), 1
16   Defendant Wells Fargo Bank, N.A.’s Motion to Dismiss (Dkt. # 7), the Report and
17   Recommendation of Brian A. Tsuchida, United States Magistrate Judge (Dkt. # 14),
18   Plaintiff’s Objections to the Report and Recommendation (Dkt. # 15), and the remaining
19   record.
20          The Court concurs fully in the recommendations of the Report and
21   Recommendation. Plaintiff objects to Judge Tsuchida’s R&R but does not elaborate on
22   which portions of the R&R she finds objectionable. To the extent it is decipherable,
23   Plaintiff’s objection appears to be largely based on her previous allegation that Wells
24
25
26   1
      The Court construes this Motion to Dismiss as it applies to Plaintiff’s original
     complaint. Plaintiff was not granted leave to file an amended Complaint and thus it will
27
     not be considered. See Fed. R. Civ. P. 15.
28   ORDER – 1
1    Fargo acted without authority when it began foreclosure on her home. Dkt. # 15 at 1.
2    But as explained by Judge Tsuchida, this argument is without merit. Dkt. # 14 at 8-9.
3           The record before the Court clearly shows that Wells Fargo Bank, N.A. was at all
4    relevant times, the holder of the note (Dkt. # 8, Ex. 4, pp. 2, 9) and beneficiary of the
5    deed of trust. Dkt. # 8, Exs. 2, 3, 4, 6. 2 As the lender and beneficiary, Wells Fargo
6    validly executed an appointment of successor trustee in 2019 and was authorized to
7    enforce the promissory note by appointing a successor trustee of the deed of trust and
8    commencing foreclosure after Plaintiff defaulted. As a result, Judge Tsuchida
9    recommended that Plaintiff’s claims based on the allegation that Wells Fargo has no
10   authority to foreclose, be dismissed. Dkt. # 14 at 9. Plaintiff does not introduce any new
11   evidence or legal authority to challenge Judge Tsuchida’s determination and the Court
12   can find no error on its own accord.
13          In addition to her timely filed Objections (Dkt. # 15), however, Plaintiff also filed
14   several additional documents on September 20, 2019, after the deadline to file objections
15   had passed. See Dkt. # 16, 16-1, 16-2. Plaintiff did not request additional time or leave
16   to file additional documents in support of her objections. Accordingly, the Court need
17   not consider these documents for the purposes of this motion. Even if the Court were to
18   consider Plaintiff’s improperly filed new “evidence,” the outcome remains the same.
19   None of the exhibits raise new facts or evidence that was not already in Plaintiff’s
20   Complaint and considered in Judge Tsuchida’s R&R.
21          Here, Judge Tsuchida thoroughly and thoughtfully analyzed Defendant’s Motion
22   to Dismiss and articulated his reasons for granting the Motion. Dkt. # 14. Plaintiff raises
23
     2
       “A trial court may presume that public records are authentic and trustworthy,” Gilbrook
24   v. City of Westminster, 177 F.3d 839, 858 (9th Cir. 1999), and thus fall within the purview
25   of Rule 201, see also Allshouse v. Caliber Home Loans, Inc., No. CV1401287DMGJCX,
     2014 WL 12594210, at *3 (C.D. Cal. Oct. 29, 2014) (“Courts routinely take judicial notice
26   of assignments of deed of trust and similar recorded documents”). The Court takes judicial
     notice of the exhibits attached to Dkt. 8, the authenticity of which are not in dispute and
27
     capable of accurate and ready determination.
28   ORDER – 2
1    essentially the same arguments before this Court as she did before Judge Tsuchida. Dkt.
2    # 15. These arguments are unpersuasive and fail to address the fundamental flaws in
3    Plaintiff’s Complaint. Accordingly, the Court DENIES Plaintiff’s Objections (Dkt. # 15)
4    and adopts the Report and Recommendation (Dkt. # 14). This case is DISMISSED with
5    prejudice.
6
7          DATED this 21st day of October, 2019.
8
9
10
                                                    A
                                                    The Honorable Richard A. Jones
11
                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
